Citation Nr: 1703498	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ear condition to include bilateral hearing loss, to include as secondary to left ear surgery, and as due to herbicide exposure.

2.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for a disability characterized by burning and pain in the lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for a disability manifested by muscle spasm in the lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for a skin rash of the hands, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was previously remanded in June 2015 to schedule the Veteran for a videoconference hearing before the Board.  Although the Veteran was scheduled for a videoconference hearing, he did not appear and has not submitted another hearing request.  As such the Veteran's hearing request is considered withdrawn, and the appeal has now been returned to the Board for further adjudication.  See 38 C.F.R. § 20.704 (d), (e) (2016).

The Board notes that the Veteran also perfected an appeal as to the issues of service connection for heart disease and posttraumatic stress disorder (PTSD), and for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In September 2009, the RO granted service connection for PTSD and in October 2010, the RO granted service connection for ischemic heart disease.  In April 2015, a TDIU was granted.  As the Veteran's appeal of those matters has been resolved, they are not before the Board.

Additionally, the Board notes that on the Veteran's July 2009 formal appeal, he indicates that he believes that all of the conditions on appeal are due to Agent Orange exposure during the Veteran's active duty service in the Republic of Vietnam.  Accordingly, the Board has recharacterized the issues on appeal to reflect this contention.  Moreover, given the evidence of record indicating that the Veteran may have multiple ear conditions relevant to his bilateral hearing loss, in particular his left ear hearing loss, consistent with VA's duty to sympathetically construe claims to encompass any disabilities or symptoms that may reasonably be encompassed by the claimed disability, the Board has recharacterized the Veteran's bilateral hearing loss claim to a bilateral ear condition to include bilateral hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

First, addressing the Veteran's bilateral hearing loss claim, the Board notes that for disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

A review of the claims file reveals that an April 2008 VA examination report diagnosed the Veteran with mild to moderate mixed hearing loss in his left ear, and a September 2013 VA Disability Benefit Questionnaire (DBQ) contained in the Virtual VA folder of the Veteran's electronic claims file diagnosed the Veteran with sensorineural hearing loss in the right ear, and mixed hearing loss in the left ear; the underlying audiometric results meet the criteria for the VA definition of hearing loss under 38 C.F.R. § 3.385.  Additionally, the Veteran's personnel records indicate that he served as a helicopter repairman.  His April 2008 and September 2013 VA examination reports include a lay statement by the Veteran that he was exposed to noise caused by a cannon that was only 20 feet from him and he did not using hearing protection when this occurred.  He reported that his left ear was closest to the gun and that he immediately noticed tinnitus and hearing loss after this event.  Such evidence is sufficient to trigger VA's duty to provide the Veteran a VA examination. 

However, upon further review of the Veteran's claims file the Board finds that the etiology opinion contained in the April 2008 VA examination report is inadequate, and that provision of another VA examination is required.  That examiner opined only that is was "not likely" that the Veteran's hearing loss was related to service; the Board notes that the record does contain a positive etiology opinion provided in June 2015 by Dr. M. K.  There are, however, inadequacies with both opinions.  The Veteran has now raised a theory of secondary service connection as due to surgery for service-connected tinnitus.  The Board further notes that the June 2015 etiology opinion, in contrast to the April 2008 VA etiology opinion, provides a positive opinion relating the Veteran's hearing loss to noise exposure in the military as well as surgery of the left ear.  However, a review of the Veteran's relevant post-service VA and private treatment records reveals that although the Veteran did undergo a left tympanoplasty and mastoidectomy in May 2014 for a cholesteatoma, and then underwent subsequent surgery for removal of an abscess related to that surgery, there is no other indication that this surgery was related to tinnitus.  Cholesteatoma is defined as a "cyst like mass or benign tumor . . . most common in the middle ear and mastoid region secondary to trauma or infection that heals improperly."  Dorland's Illustrated Medical Dictionary, 350 (32nd ed. 2012).  Additionally, a November 2013 VA treatment record contained in the Veteran's Virtual VA folder indicates that the Veteran has a history of ear infections and Eustachian tube dysfunction, an April 1971 service treatment record diagnosed the Veteran with impacted cerumen and severe otitis externa or media, and a July 1971 service treatment record contains a report of ear, eye, nose, or throat trouble.  Given the foregoing medical history, on remand, the VA examiner must address the secondary theories of service connection raised by the record, including hearing loss secondary to left ear surgery that could be related to in-service ear infections or ear conditions, and hearing loss secondary to service-connected tinnitus (if the examiner finds that there is medical relationship between the Veteran's cholesteatoma and his service-connected tinnitus).  Additionally, for reasons discussed further below, because the Veteran's personnel records confirm service in the Republic of Vietnam, an etiology opinion addressing herbicide exposure is also required.

Second, addressing the Veteran's service connection claims for a skin rash of the hands and a bilateral lower extremity condition characterized by pain and a burning sensation, as discussed above, on the Veteran's July 2009 formal appeal he raised a the theory that these conditions were secondary to herbicide exposure.  The Veteran's personnel records indicate that he served in Vietnam from April 12, 1969 to September 4, 1969, and an August 2008 Joint Services Records Research Center (JSRRC) Coordinator memo confirms that the unit identified by the Veteran had service in Vietnam during the time period of April 12,1969 to September 4, 1969.  Because a review of the claims file reveals that the Veteran has been treated for a skin rash on his hands in July 2013, he has a current prescription for triamcinolone cream for a skin condition, and there are documented diagnoses of peripheral nerve disease and peripheral neuropathy contained in the claims file as well as complaints of bilateral leg pain, remand of these claims are required for provision of VA examinations and etiology opinions.

As for the Veteran's claims of entitlement to service connection for bronchitis and muscle spasm in the lower extremities, although currently there is no evidence of a current medical condition sufficient to meet the first element of service connection for either of these claims, the Board notes that in December 2010, VA requested the Veteran's Social Security Administration (SSA) records relevant to his SSA disability benefits.  The SSA responded to this request in January 2011 by providing a compact disc (CD).  However, the SSA records contained on the CD do not appear to have been associated with the claims file.  As such, these claims must be remanded pending the procurement of these outstanding SSA records.  Additionally, on remand any outstanding VA treatment records from June 2006 onwards that have not previously been associated with the claims file should also be procured. 

Finally, as the claims file indicates that the Veteran has both VA and private treatment providers, the Veteran should be provided a release authorization for VA to collect any relevant outstanding private treatment records, consistent with VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from June 2006 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to the claims on appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Obtain the Veteran's outstanding SSA records and associate those records with the claims file.  If the missing CD of SSA records, cannot be located the AOJ should request the Veteran's SSA records again.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

4. Schedule the Veteran for an examination with an appropriate clinician for his ears.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current bilateral ear conditions, including but not limited to, bilateral hearing loss, otitis externa, otitis media, and cholesteatoma.  In doing so, please note any relevant service treatment records and audiometric findings contained therein, some of which are discussed above.

c. Please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss: (1) began during active service; (2) is related to an incident of service to include noise exposure, or an otitis media or otitis externa infection; (3) began within one year after discharge from active service; or (4) was directly caused by exposure to herbicides.  If the examiner provides a positive etiology opinion linking an ear condition other than bilateral hearing loss to the Veteran's active duty service, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such an ear condition proximately causes, or alternatively, permanently aggravates the Veteran's bilateral hearing loss.

d. Please also explain whether the Veteran's left ear cholesteatoma or any other diagnosed ear disorder is etiologically related to the Veteran's service-connected tinnitus.  Please provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's May 2014 left ear cholesteatoma surgeries were proximately due to or permanently aggravated by any service related ear disorder including tinnitus.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician for his skin condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to diagnose any current skin conditions, to include a skin rash on his hands.

c. If any skin disorders are diagnosed the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin condition(s) began during active service or is/are related to an incident in service, to include as directly due to herbicide exposure.  If applicable, it is insufficient for the examiner to conclude that any diagnosed skin condition is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Schedule the Veteran for a neurological examination with an appropriate clinician addressing his bilateral lower extremity condition characterized by pain and a burning sensation.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to identify any underlying medical conditions that could be the source of the Veteran's bilateral lower extremity symptoms.  Additionally the examiner is asked to specifically state whether the Veteran has peripheral neuropathy, and if so whether this condition affect the Veteran's lower extremities.

c. If the examiner determines that that the Veteran has peripheral nerve disease or peripheral neuropathy of the lower extremities, the examiner must determine whether the Veteran's peripheral neuropathy was "early onset" and if so, state whether it manifested within one year of his last exposure to herbicides (September 4, 1969, the date he left the Republic of Vietnam).

d. If the examiner finds that the Veteran's peripheral neuropathy of the lower extremities is not "early onset" and manifested within one year of the Veteran's last exposure to herbicides, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy began during active service or is related to any incident of service, including exposure to herbicides.  It is insufficient for the examiner to conclude that any diagnosed bilateral leg condition is not directly related to herbicide exposure because it/they is/are not on the list of diseases and conditions presumptively related to herbicide exposure.

e. If the examiner determines that the Veteran has bilateral lower extremity condition causing pain and a burning sensation that is NOT peripheral neuropathy, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral lower extremity condition began during active service or is/are related to an incident in service, to include as directly due to herbicide exposure.  If applicable, it is insufficient for the examiner to conclude that any diagnosed bilateral leg condition is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




